898 F.2d 1014
59 Ed. Law Rep. 618
Jake AYERS, Sr., et al., Plaintiffs,Jake Ayers, Jr., Bennie G. Thompson, Leola Blackmon, LillieBlackmon, Louis Armstrong, Darryl C. Thomas andLeon Johnson, Plaintiffs-Appellants,andUnited States of America, Intervenor-Appellant,v.William ALLAIN, Governor, State of Mississippi, et al.,Defendants-Appellees.
No. 88-4103.
United States Court of Appeals,Fifth Circuit.
April 9, 1990.

Robert Pressman, Alvin O. Chambliss, Jr., Center for Law and Educ., Cambridge, Mass., for Ayers, et al.
Linda F. Thome, Jessica Dunsay Silver, Attys., Appellate Sec., Nathaniel Douglas, John R. Moore, Levern M. Younger, Franz R. Marshall, Zita Johnson-Betts, Attys., Opportunities Litigation Sec., U.S. Dept. of Justice, Civil Rights Div., Washington, D.C., for U.S.
Mike Moore, Atty. Gen., Paul Stephenson, William F. Goodman, Jr., Ed Davis Noble, Jr., Jackson, Miss., for defendants-appellees.
Appeals from the United States District Court for the Northern District of Mississippi;  Neal B. Biggers, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion February 6, 1990, 5 Cir., 1990, 893 F.2d 732)
Before CLARK, Chief Judge, GEE, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, and BARKSDALE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.